Citation Nr: 1614356	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  14-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to August 1987. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives care from the VA; however, records dated since May 2013 have not been obtained and associated with the claims file.  Attempts must be made to obtain and associate with the claims file complete VA treatment records dated since May 2013.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Review of the claims file reveals that the Veteran was treated in the emergency room of Christian Hospital in March 2010; however, the records regarding this treatment have not been obtained and associated with the claims file.  After obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete treatment records regarding the Veteran from Christian Hospital.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A letter received by the RO in July 2011 indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete SSA records.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained and associated with the claims file on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical opinion regarding whether residuals of prostate cancer, status post radical prostatectomy, represent additional disability caused by hospital care, medical or surgical treatment, or examination furnished by VA due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable, was obtained in May 2012.  As this remand orders attempts to obtain and associate with the claims file additional treatment records, if and only if, the newly associated treatment records are relevant to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of prostate cancer, status post radical prostatectomy, the claims file must be returned to the examiner who rendered the May 2012 opinion for preparation of an addendum.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete records regarding the Veteran's treatment from VA dated since May 2013.

2.  After obtaining any necessary authorization, attempt to obtain complete treatment records regarding the Veteran from Christian Hospital.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

4.  Thereafter, if and only if additional records are obtained relevant to the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of prostate cancer, status post radical prostatectomy, return the claims folder and copies of all pertinent records to the examiner(s) who prepared the May 2012 opinion so that an addendum may be prepared.  If that examiner(s) is unavailable, refer the claims folder to an appropriate examiner(s) to obtain the addendum.  If the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.

The examiner must address the following: 

a)  Did the Veteran have any additional disability as a result of the radical prostatectomy?  

b)  If there is additional disability, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on the part of VA. 

c)  Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

The examiner should set forth a complete rationale for all findings and conclusions.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

